Citation Nr: 0615321	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  03-24 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Chicago, Illinois


THE ISSUE

Entitlement to service connection for diabetes mellitus (DM), 
claimed as due to Agent Orange (AO) exposure.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from December 1966 to December 
1970.

This appeal to the Board of Veterans Appeals (Board) arises 
from an August 2002 rating action that denied service 
connection for DM due to AO exposure.  The veteran filed a 
Notice of Disagreement in March 2003, and the RO issued a 
Statement of the Case (SOC) in April 2003.  The veteran filed 
a Substantive Appeal in August 2003.

In August 2004, the veteran and his wife testified at a Board 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of the hearing is of record.

In November 2004, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  After accomplishing some of the requested 
action, the RO continued the denial of the claim (as 
reflected in the December 2005 Supplemental SOC (SSOC)).

For reasons expressed below, the issue on appeal is again 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

The Board finds that further RO action on the claim on appeal 
is warranted, even though such action will further delay an 
appellate decision on the matter currently on appeal.  

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms thereof.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  

In November 2004, the Board remanded this case to the RO to 
obtain information as to whether or not the veteran "served 
in Vietnam" - a significant factual determination in this 
case, where he claims to suffer from DM as a result of 
exposure to AO while serving in Vietnam.  In the November 
2004 remand, the Board noted that the record documented the 
veteran's medical diagnosis of Type II DM; his service in 
Thailand from October 1968 to October 1969; his receipt of 
the Vietnam Service Medal with 4 PSS-AFM 900-3, and the 
Republic of Vietnam Campaign Medal AFM 900-3; and his Board 
hearing testimony that, although he was primarily stationed 
in Thailand, he flew to Vietnam on several occasions during 
that timeframe.  

38 C.F.R. §§ 3.307 and 3.309(e) (2005) provide a presumption 
of AO exposure for veterans who served in Vietnam during the 
Vietnam Era, and a rebuttable presumption of service 
connection for a veteran of such service who later develops 
Type II DM at any time after such service.  Significantly, 
38 C.F.R. § 3.307(a)(6)(iii) provides that service in Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitations in Vietnam.

In November 2004, the Board requested the RO to contact the 
U.S. Armed Services Center for Unit Records Research (CURR) 
(in January 2006, renamed the U.S. Army and Joint Services 
Records Research Center - JSRRC) to obtain verification of 
any of the veteran's reported active duty visitations in 
Vietnam.  In September 2005, CURR responded to the RO's May 
2005 request, stating that such information was not available 
from CURR, and referring the RO to the U.S. Department of the 
Air Force Personnel Center Headquarters at Randolph Air Force 
Base, Texas.  In a January 2006 letter, the U.S. Department 
of the Air Force Personnel Center Headquarters at Randolph 
Air Force Base, Texas verified the veteran's entitlement to a 
Presidential Unit Citation with 1 Oak Leaf Cluster (PUC w/1 
OLC) and the Republic of Vietnam Gallantry Cross with Palm 
(RVNGC w/P), and stated that further correspondence would be 
furnished regarding the veteran's service during the Vietnam 
War, but it did not specifically verify of any of the 
veteran's reported visitations in Vietnam as requested, and 
no further correspondence is of record.  Inasmuch as 
verification of the veteran's claimed presence in Vietnam 
during active duty visitations is crucial to his claim for 
service connection, the Board finds that Stegall requires the 
RO to again contact the U.S. Department of the Air Force 
Personnel Center Headquarters at Randolph Air Force Base, 
Texas to attempt to obtain verification of any of the 
veteran's reported active duty visitations in Vietnam. 

The action identified herein is consistent with the duties 
imposed by the Veterans Claims Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  However, identification of specific action requested 
on remand does not relieve the RO of the responsibility to 
ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should contact the U.S. 
Department of the Air Force Personnel 
Center Headquarters at Randolph Air Force 
Base, Texas to obtain verification of any 
of the veteran's reported active duty 
visitations in Vietnam between October 
1968 and October 1969, to include claimed 
flights from Udorn Air Force Base in 
Thailand to Vietnam, and participation in 
aircraft rescue/salvage missions in 
Vietnam for crashed aircraft from 
November 1968 to March 1969.  

In requesting these records, the RO 
should follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file. 

2.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall.

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.

4.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).

